Citation Nr: 1028406	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  05-20 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota



THE ISSUE

Entitlement to service connection for Type II diabetes mellitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran performed active military service from January 1971 
to January 1974.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a January 2005-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota, that denied service connection for type II diabetes 
mellitus.

The Board remanded the case in February 2008 for further 
development.


FINDINGS OF FACT

1.  The Veteran is not a credible historian concerning assertions 
of having served ashore in Vietnam.  

2.  Service department and other historical records do not 
reflect that the Veteran served ashore in Vietnam.  


CONCLUSION OF LAW

Type II diabetes was not incurred in or aggravated by active 
military service, nor may it be presumed to have been incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1111, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims for 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA must notify the claimant 
and his representative of any information and any medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform the 
claimant of any information and evidence not of record that VA 
will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Adequate notice of the above provisions were supplied the Veteran 
in February 2009.  Following that notice letter, the claim was 
re-adjudicated in a May 2010 supplemental statement of the case. 

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained all 
available service department records and VA medical records.  
Although no VA examination was performed, other VA medical 
evidence showing that Type 2 diabetes arose in the 1990s is 
sufficient for rating purposes.  

The Board has remanded the case for development.  When the remand 
orders of the Board are not complied with, the Board itself errs 
in failing to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  The claimant requests that his unit 
records be obtained for a somewhat lengthier period.  He notes 
that the February 2008 Board remand specifically requested 
service records and unit histories for a period from November 
1971 to March 1973, whereas the records received do not cover the 
entire time span requested.  In this case, however, the record 
reflects all claimed service in or near Vietnam and thus, any 
period of service other than when he served in or near Vietnam 
are not relevant.  

No further notice or assistance to the claimant is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection will be awarded for disability resulting from 
injury or disease incurred in or aggravated by active service 
(wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 
38 C.F.R. § 3.303(a) (2009).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; (2) medical 
evidence of current disability; and (3) medical evidence of a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the absence 
of official records, particularly if the basic incident arose 
under combat, or similarly stressful conditions [emphasis added], 
and is consistent with the probable results of such known 
hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for 
which the Veteran seeks service connection, must be considered on 
the basis of the places, types, and circumstances of his service 
as shown by service records, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

To establish service connection, the evidence must show that a 
disability was incurred in or aggravated by active service, or 
was proximately due to or the result of a service-connected 
condition.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303.  

Certain diseases associated with exposure to herbicide agents may 
be presumed to have been incurred in service even though there is 
no evidence of the disease in service, provided the requirements 
of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2009).  

The term "herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States and 
allied military operations in the Republic of Vietnam during the 
Vietnam era.  The diseases for which service connection may be 
presumed to be due to an association with herbicide agents 
include Type 2 diabetes, also known as Type II diabetes mellitus 
or adult-onset diabetes).  Id.  For presumptive service 
connection to be granted for diabetes, it must be manifested to a 
compensable degree of 10 percent or more at any time after 
service.  

A Veteran who served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during such 
service unless there is affirmative evidence to the contrary.  38 
C.F.R. § 3.307(a)(6)(iii).  

38 C.F.R. § 3.313(a) (2009) states that service in Vietnam 
includes service in the waters offshore, or service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  It must be noted that this subsection 
simply refers to "Vietnam" without distinguishing between the 
two Vietnams that existed during the Vietnam War era.  The 
"Republic of Vietnam," as specifically referred to in §§ 3.307, 
3.309 was formerly referred to as "South Vietnam."  The 
"Democratic Republic of Vietnam" was formerly referred to as 
"North Vietnam."  The Board will liberally interpret § 3.313(a) 
as meaning that any visitation at either the Republic of Vietnam 
or the Democratic Republic of Vietnam will suffice for service in 
Vietnam.

VA has adopted the position that service in Vietnam requires 
physically "setting foot" in Vietnam.  The United States Court 
of Appeals for the Federal Circuit has held that VA's requirement 
that a claimant must have been present within the land borders of 
Vietnam at some point in the course of duty in order to be 
entitled to a presumption of herbicide exposure and service 
connection for diseases associated with that exposure constitutes 
a permissible interpretation of 38 U.S.C.A. § 1116(a)(1) 
and 38 C.F.R. § 3.307(a)(6)(iii).  Haas v. Nicholson, 20 Vet. 
App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).

Because Type II diabetes arose many years after active military 
service, the only issue for resolution in this case is whether, 
during active military service, the Veteran set foot in Vietnam.  

In June 2004, the Veteran claimed that he served "in a lot of 
different areas of Vietnam."  

In February 2005, the Veteran claimed that he was a "cannon 
cocker" with Field Artillery Battery "E", 2nd Battalion (BN), 
12th Marines (Regiment), 3rd Marine Division.  He claimed that 
most of his Vietnam service was in-country, that is, on land in 
the Republic of Vietnam.  His DD-214 reflects overseas duty for 1 
year, 2 months, and 9 days and receipt of the Vietnam Service 
Medal (hereinafter: VSM).  In his June 2005 substantive appeal, 
he specifically stated he, "...was in-country Vietnam."  

In a written presentation submitted in December 2005, the 
Veteran's representative noted documented service aboard the USS 
Tuscaloosa (LST 1187), and that an historical article reflects 
that the vessel delivered supplies to Vung Tau, Republic of 
Vietnam, on February 16, 1972.  However, in contrast to the 
representative's assertion, the historical article submitted 
specifically states that on February 16, 1972, the vessel, which 
had sailed from Japan, arrived at Subic Bay, Philippine Islands.  
The article notes that the vessel loaded supplies at Subic Bay 
and delivered them to Vung Tau, Republic of Vietnam, at an 
unstated date.  

The historical article notes that the USS Tuscaloosa served in 
the waters off Vietnam and in the Tonkin Gulf beginning April 6, 
1972.  It specifically states that the vessel proceeded to 
DaNang, Republic of Vietnam, on May 3, 1972, and thereafter to 
Subic Bay.  Following that, the vessel again operated at DaNang 
and off the coast (at Yankee Station) until "late May."  

The Veteran's official military personnel file reflects that he 
was assigned to USS Tuscaloosa in January 1972 and served for a 
term and then he transferred to the USS Juneau (LPD-10) [an 
amphibious transport dock (LPD) is a warship that embarks, 
transports, and lands elements of a landing force for a variety 
of expeditionary warfare missions].  The Veteran's date of 
transfer to the USS Juneau is not of record.  However, his record 
reflects that on May 15, 1972, he embarked from Okinawa aboard 
USS Juneau and that he served aboard USS Juneau until June 26, 
1972.  

The Veteran's official military personnel file reflects that he 
participated in Operation Ready in contiguous waters of Vietnam 
from May 23 to June 10, 1972.  He also served in the contiguous 
waters of Vietnam for one day on September 30, 1972, and for 13 
days from October 7 to 19, 1972.  Concerning his service from May 
23 to June 10, 1972, on May 24th, he participated in "Operation 
Song Than."  No other service in or near Vietnam is shown.  

In February 2008, the Board discussed whether "Operation Song 
Than" on May 24, 1972, might involve service ashore in Vietnam.  
The Board remanded the case for more information.  

In March 2010, VA received additional information about 
"Operation Song Than."  The documents received note that prior 
to "Operation Song Than" the USS Juneau participated in a 
"rehearsal landing" and "subsequent live firing exercises."  
These notations suggest that "Operation Song Than" would 
involve an amphibious landing in Vietnam.  

On May 19, a landing exercise was conducted at Zambales, P.I.  On 
May 21, Marines were loaded back onto USS Juneau.  An entry dated 
May 23, 1972, reflects that the vessel assumed duties in 
conjunction with "Special Operation Song Than."  Also on May 
23, Amphibious Ready Group (ARG) Delta was designated to act as 
emergency helo platforms and as a radio relay point.  

In June 2010, the Veteran, through his representative, asserted 
that the records search was not thorough in that unit records 
from November 1971 to March 1973 should have been requested.  

The official information supplied with respect to "Special 
Operation Song Than" does not conclusively establish that the 
Veteran went ashore in Vietnam.  Neither do the Service Treatment 
Reports (STRs).  

The available STRs reflect that on May 2, May 5, and June 20, 
1972, the Veteran was treated by the 2d BN, 12th Marines, 
Battalion Aid Station, located at FPO San Francisco, 96602.  
Research by the Board reflects that FPO San Francisco, 96602 is 
the zip code designator for a mobile Marine Corps unit based in 
Japan.  Thus, these records do not conclusively establish the 
Veteran's presence in Vietnam.  

The Board must address the competency, credibility, and probative 
value of all evidence, including lay evidence.  38 U.S.C.A. § 
7104(d)(1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence of 
record is competent with respect to observance of symptoms 
readily observable.  

The Veteran is also considered competent to assess where he is.  
If he alleges that he served in Vietnam, then, barring 
incredibility, the evidence would be at least in equipoise on the 
issue.  Washington v Nicholson, 19 Vet. App. 362, 367-68 (2005); 
Rowell v Principi, 4 Vet. App. 9 (1993); Cartright v. Derwinski, 
2 Vet. App. 24 (1991) (lay evidence alone may be sufficient to 
place the evidence in equipoise and thus establish entitlement to 
benefits).

In this case, however, the Veteran's assertions of having served 
most of his tour in Vietnam as a cannoneer are incredible.  The 
STRs reflect frequent medical care at various times during the 
claimed Vietnam service period; however, no entry in the STRs 
reflects treatment by a medical unit located in Vietnam.  
Moreover, his official military personnel file shows that he was 
at sea aboard Navy vessels during the time period that he claims 
to have been serving in Vietnam.  Thus, the Veteran must be 
considered a poor historian and for that reason his assertions in 
the matter cannot be afforded any weight.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  
The claim for service connection for Type II diabetes is 
therefore denied.  


ORDER

Service connection for Type II diabetes mellitus is denied. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


